—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered February 22, 1999, convicting him, after a jury trial, of robbery in the second degree, and sentencing him to a term of 4 to 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. Although defendant wore a mask during most of the incident, an identifying witness, who had seen defendant almost daily for a period of years, had a sufficient opportunity to observe and recognize him without his mask immediately before the robbery (see, People v Santiago, 255 AD2d 63, 66, lv denied 94 NY2d 829). Moreover, defendant was subsequently arrested while in possession of a weapon similar *142to the one used in the robbery. Concur — Andrias, J. P., Wallach, Lerner, Rubin and Buckley, JJ.